ORDER

This matter came before the Court, sitting en banc, on The Mississippi Bar’s Motion for Reconsideration and for Entry of an Order of Disbarment. On November 4, 1993, the Bar filed its formal complaint against Sandra D. Sewell in this Court, requesting that she be disbarred from the practice of law in this State, based upon her convictions for eights counts of felony voter fraud in Cause Number 4512 in the Circuit Court of Wilkinson County, Mississippi. On April 21, 1994, this Court suspended Sewell from the practice of law pending resolution of her appeal in that case. This Court affirmed Sewell’s convictions on the eight counts of voter fraud in Sewell v. State, 721 So.2d 129 (Miss.1998), but remanded the case for resentencing on Counts I and II. However, this Court affirmed the sentences on Counts III through VIII of five years each to run concurrently with Counts I and II. The mandate in that case issued on December 16, 1998. The Bar now asks this Court to enter an order disbarring Sewell from the practice of law in this State, pursuant to Rule 6 of the Rules of Discipline for the Mississippi State Bar, requiring mandatory disbarment for any attorney being convicted of a felony once “all appeals have been concluded without reversal.”
Having carefully and fully considered the Bar’s motion, this Court finds that Sewell should be and hereby is disbarred from the practice of law in Mississippi.
IT IS THEREFORE ORDERED as follows:
1. Sandra D. Sewell be, and hereby is, DISBARRED from the practice of law.
2. This order shall constitute notice of disbarment in this cause.
3. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this Order to the Circuit Court Judges and Chancellors in and for Wilkinson County, Mississippi, and the Senior Judges of each court shall enter this order upon the minutes of their respective courts.
4. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this Order to the Clerks of the United States District Courts in and for Mississippi, to the Clerk of the United States Fifth Circuit Court of Appeals, and to the Clerk of the United States Supreme Court.
5. The Clerk of the Supreme Court of Mississippi shall forward an attested copy of this Order of Disbarment to the Executive Director of the Mississippi State Bar.
6. Costs of the formal complaint should be and are hereby assessed against Sandra D. Sewell.
7. Sandra D. Sewell is hereby enjoined from practicing law in Mississippi; from holding herself out as an attorney at law; from performing any legal service for others; from accepting any fee directly or indirectly for legal services to be performed for others; from appearing as counsel or in any representative capacity in any proceeding in any court of the State of Mississippi, or before any administrative body or agency thereof; from holding her*1248self out to others as or using her name in any manner, in conjunction with the phrases “attorney at law,” “attorney,” “counsel- or at law,” “counselor,” or “lawyer,” for the period of her disbarment until such time as she is reinstated to the practice of law in this State by the Supreme Court of Mississippi.
8. Within ten (10) days of receipt of this Order of Disbarment, Sandra D. Sewell shall notify in writing each of her Mississippi clients of her disbarment and of her consequent inability to act as an attorney and shall advise each such client to promptly substitute another attorney or attorneys in her place or to seek legal advice elsewhere.
9. Sandra D. Sewell shall return all files, papers, monies and other properties belonging to her Mississippi clients in her possession, if any such clients request same after receiving notification from her. Within thirty (30) days of receipt of this Order of Disbarment, Sandra D. Sewell shall file with this Court an Affidavit stating that all current Mississippi clients have been notified of her disbarment and that all files, papers, monies and other property belonging to such clients have been returned as ordered herein; and showing in the cases where it was not possible to notify such clients or return their property, that due diligence was used to do so.
10. Within ten (10) days of receipt of this Order of Disbarment, Sandra D. Se-well shall notify every attorney and adverse party in any Mississippi proceeding in which she is involved and all affected courts and agencies, of her disbarment and consequent inability to act as an attorney. Within thirty (30) days of receipt of this Order of Disbarment, Sandra D. Sewell shall file with this Court an Affidavit stating that all attorneys or adverse parties in any such proceeding in which she is involved, and all affected courts and agencies, have been notified of her disbarment and consequent inability to act as an attorney.
SO ORDERED.
FOR THE COURT:
/s/ Michael Sullivan MICHAEL SULLIVAN, PRESIDING JUSTICE